DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The election of Group I, claims 1-13 is hereby acknowledged.  Regarding the traversal, the arguments are not persuasive.  The reasons that examining multiple distinct inventions and species would be burdensome are set forth in the restriction requirement.  Examination of multiple inventions and species requires consideration of additional prior art references, substantial time in analyzing the text of said additional references to understand the disclosure thereof, and substantial time in determining whether the structures and functions described in the reference fall within the scope of the claims.  All of these tasks are required to conduct a search.  Even if it was proven that the classification search for each invention and species was not only overlapping but precisely coextensive, a substantial search burden would still exist.  Therefore the restriction requirement is in compliance with the MPEP and the arguments are not persuasive.  Regarding the request to group Figure 7 with Species A, this request is granted in view of the results of the prior art search.  In other words, this decision is a matter within the discretion of the Examiner and is not based on a determination that the restriction requirement is erroneous.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 7 recites “one or more lights arranged in a line.”  It is unclear how one light could be arranged in a line, and therefore the claim language creates ambiguity regarding how many lights are require.  The phrase “one or more” is broad enough to include a single light, whereas “in a line” appears to require more than one light.  The claim language therefore appears to be self-contradictory and clarification is necessary.
	Claim 8 recites that the interface does not have a display, which appears to be inconsistent with claim 7.  As best understood, any light or indicator that displays a selection or operation to the user constitutes a display, and therefore claim 8 appears to require a display by virtue of its dependency from claims 1 and 7.      

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2016/0207753).
Regarding claim 1, Choi discloses (figure 8) a beverage dispenser, comprising:
a housing (110);
a dispensing head (120) arranged on an upper end of the housing for dispensing a beverage into a beverage container (2);
a beverage-level sensor (130) arranged on the housing and configured to determine a beverage level within the beverage container without contacting the beverage within the beverage container (paragraph 0035);
a beverage-level indicator (240b) configured to provide a visual indication of the beverage level within the beverage container (2)(paragraph 0078; paragraph 0081, “the driving unit 242 of the current water level indicating unit 240b is operated so that the light emitting member 241 is moved to a height corresponding to a current water level, as the water is filled in the container 2 and a water level is increased, and indicates the current water level L2.”); and
a control unit (170) configured to cause the beverage-level indicator to indicate the beverage level within the beverage container based on the beverage level as determined by the beverage-level sensor (paragraphs 0078 and 0081).

Regarding claim 2, Choi discloses that the beverage-level sensor (130) is arranged on the dispensing head (see figure 8c)

Regarding claim 3, Choi discloses the housing comprises an overhang (ceiling of recess 111) that defines a beverage container receiving area (111) under the overhang, and wherein the dispensing head is arranged on the overhang (see figure 8).

Regarding claim 4, Choi discloses a user interface (150) configured to receive a beverage selection and to cause dispensing of a beverage corresponding to the beverage selection (paragraphs 0039-0041; plurality of buttons, “The input part 150 is provided to establish various conditions including a state or a type of the water dispensed through the water dispensing apparatus 100, or various operations, and may include a plurality of touch buttons or press buttons.”  Choi discloses that that interface 150 can be used to select a beverage level and a beverage type, i.e. cold water or purified water.  Either selection falls within the scope of the broad term “beverage selection.”)

Regarding claim 5, Choi discloses the user interface (150) comprises a plurality of actuators for receiving the beverage selection (see paragraph 0039; press buttons and/or touch buttons fall within the scope of the broad term “actuators.”)

Regarding claim 7 as best understood, Choi discloses that the indicator comprises one or more lights arranged in a line (see figure 6, light 242 is one or more lights.  The light is arranged in a line formed by opening 112).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view of Kondo (US 4,259,559) 
Regarding claim 6, Choi accounts for the claimed subject matter as set forth above, but does not disclose that the user interface further comprises a selection indicator for each of the plurality of actuators, wherein the selection indicator indicates that an actuator of the plurality of actuators has been selected.  It is noted that Choi does disclose a selection indicator (paragraph 0045), but does not appear to disclose an indicator for each of the actuators.

It would have been obvious to one skilled in the art to provide the selection indicator of Choi in the interface, by illuminating the button selected as disclosed in Kondo, as a routine combination of known and reliable indicator mechanisms for conveying information to a user.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view of Kim (US 2008/0216504).
	Regarding claim 8 as best understood, Choi accounts for the claimed subject matter substantially as discussed above, but does not disclose the absence of a display.  As best understood, the claim language is intending to convey the absence of a variable graphic display such as an LCD or plasma display panel.  
	Kim teaches that it is known to provide a dispenser without a variable graphic display (figure 7).
It would have been obvious to one skilled in the art to provide the device of Choi with an analogue indicator configuration such as that of Kim as a routine selection of a known, reliable, and equivalent structure for performing the same function.  Additionally, doing so would merely amount to a simple substitution of one known element for another e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	
Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view of Kline (US 2015/0144653)
	Regarding claims 10, 11, and 13, Choi discloses much of the claimed configuration as set forth above including the beverage level selection (see figure 8 of Choi), but does not disclose that the controller receives input via communication with a mobile electronic device.  However, Choi does disclose that the input (150) can be a touch pad (paragraph 0044).
	Kline teaches that it is known to order a beverage through a mobile device, and receive a beverage selection from the mobile electronic device (paragraph 0129-0131 and 218).  Kline discloses that an advantage of this configuration is to allow solicitation of nearby users to become customers (paragraph 0129).
It would have been obvious to one skilled in the art to provide the device of Kline with a controller capable of communicating with a smart phone, based on the teaching of Kline, for the purpose of soliciting purchases from nearby people to become customers.  In view of the fact that Choi discloses input via a touchpad (paragraph 0044), and Kline discloses input via a known device having a touch pad (paragraph 0129), the combination of these features amounts to an obvious selection of a different touchpad.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 13, Choi and Kline account for the claimed subject matter substantially as discussed above, and additionally account for receiving an indication via the mobile electronic device (query described in paragraph 0130 of Kline).  Kline further teaches that the communication can be audible instead of visual (paragraph 0218).  Examiner further takes official notice that it is known for a smart phone to employ an audible or vibrational alert when a communication is received.  It would have been obvious to one skilled in the art to modify the controllers and system of Choi in view of Kline to employ an audible alarm, audible communication, or vibration with the smart phone query for the purpose of alerting the user to the receipt of the communication.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0207753) in view of Kline (US 2015/0144653) and further in view of Kim (US 2008/0216504).
Regarding claim 12, Choi and Kline account for much of the claimed subject matter as discussed above, but do not disclose that the input includes a beverage 
Kim teaches that it is known to use a beverage container representation wherein the beverage container representation is filled to a level that corresponds to the beverage level within the beverage container (figures 4 and 5A-C, and paragraph 0043).
It would have been obvious to one skilled in the art to provide the device of Choi in view of Kline with a beverage container representation on the input interface, based on the teaching of Kim, for the purpose of allowing a user to visually confirm the selection of the desired amount.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Other Prior Art
	The attached PTO-892 form includes additional references which are not relied upon above but are considered relevant to the pending application, including:
	Wheatley (US 2016/0159632) which discloses ordering a beverage using a smart phone (paragraph 0074);
	Burks (US 2016/0244311) which discloses ordering a beverage using a smart phone (paragraph 0017); and
	Chase (US 2009/0183796) which discloses a beverage level indicator (figures 2 and 3), and also discloses a plurality of lights (74) in a line (paragraph 0017).  
Conclusion
Any inquiry concerning this communication should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799